UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2013 Date of reporting period:May 31, 2013 Item 1. Reports to Stockholders. Annual Report May 31, 2013 BARRETT GROWTH FUND Letter to Shareholders May 31, 2013 Dear Shareholders: The Barrett Growth Fund (the “Fund”) gained +18.41% for the fiscal year ended May 31, 2013.On an absolute basis, the return was satisfactory.The Standard & Poor’s 500 Index, a broad measure of the U.S. stock market, gained +27.28%.On a relative basis, the Fund trailed the Lipper Large Cap Growth Fund Index by 3.01 percentage points over the same period.The Russell 1000 Growth Index posted a +22.55% return and trailed the Russell 1000 Value Index by over 10.00 percentage points.The Dow Jones Industrial Average posted a total return of +25.26%, slightly higher than the +22.23% return of the NASDAQ Composite.For added perspective, according to the Merrill Lynch quality ratings, (MLQS Quality Indices – B of AML Universe approximately 1400 stocks), the highest quality rated stocks were up +18.65% in price during the same period and the lowest rated stocks were up +41.79% in price. The Year in Review With the exception of a brief period around the U.S. elections last November, the U.S. stock market has been in liftoff mode.This steady climb has brought the S&P 500 Index back to the record levels set in 2007.Strong corporate profits and low interest rates are major factors propelling the market higher.Investors have gained greater confidence in the U.S. economic recovery as the very important housing market has picked up strength across the country.Many of the hardest hit areas, such as parts of California and Arizona, are now posting significant price increases compared to the prior year.Higher home prices and higher stock prices create an enhanced wealth effect that can generate more interest in the stock market by the general public.In fact, since the beginning of 2013, for the first time in over five years individual investors are putting more money into stock mutual funds than they are withdrawing from them.In addition to the greater demand for stocks, many U.S. corporations are using record profits to buy back outstanding shares, which causes a reduction in supply.These favorable supply and demand dynamics have also been positive for stock valuations. In addition to profit gains, higher dividends, and stock repurchases, the positive impact of low interest rates on the market cannot be overlooked.There has been a significant increase in attention to the stocks that pay relatively high dividends as well as in securities that have a recent history of substantial dividend increases.As referenced above, individual investors have shown very little interest in buying stocks until recently.One of the motivations for the renewed awareness has been the low returns on cash and bonds, and the relatively high returns on many dividend-paying equities.In a period of low inflation and low interest rates, companies that have been increasing their dividend payouts have been of particular interest to those who are frustrated by earning so little on their savings. Investment Outlook With the U.S. markets back to old highs, it is natural to question whether the market has exhausted its run and is likely to roll over once again.In a nutshell, we think there is more room to grow.One of the first signs that the stock market could be facing real 1 BARRETT GROWTH FUND trouble would be for the Federal Reserve to reverse its accommodative policy by increasing short term rates or by withdrawing from its policy of purchasing bonds in the open market.Most of the economic and market indicators that cause the Federal Reserve to tighten are not in evidence.Economic growth in the United States remains subdued without signs of inflation pressures.Consumer confidence has improved from the depressed levels of several years ago, but consumer spending and credit usage is far from ebullient.Auto sales and housing have improved but they are nowhere near historical peaks.Both unemployment and underemployment have also improved but remain at high and unacceptable levels.The Federal Reserve has explicitly stated that it will not reverse course until employment levels improve quite a bit more. The other critical factor that investors are watching is whether these high profit margins can be sustained in this sluggish recovery, particularly at a time when many major foreign economies such as Europe and China are growing at slower rates.The profits of the companies in the S&P 500 Index have roughly doubled from recessionary lows, and profit margins are back at historically peak levels.Unless global growth picks up more than we expect over the next year, profit growth is likely to be subdued and it alone is unlikely to ignite a material move in the market. In summary, if interest rates move higher at some point over the next year and profit growth is positive but at a slower rate, it would be logical to expect further gains in the market to be less than the past twelve months.In our view, the market has moved from undervalued to a more neutral valuation.Despite the move from the market bottom in 2009, market valuation is still not near its highest levels.One of the most difficult factors to estimate is whether the renewed enthusiasm of investors, who are just returning to the stock market, will drive the market higher in spite of more subdued profit growth and the likelihood of higher interest rates. Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. Automatic Data Processing, Inc. % 2. 3M Co. % 3. Devon Energy Corp. % 4. Ecolab, Inc. % 5. Google, Inc. % 6. Blackrock, Inc. % 7. Costco Wholesale Corp. % 8. Tetra Tech, Inc. % 9. Verisk Analytics, Inc. % Visa, Inc. % * Portfolio characteristics are as of May 31, 2013, and are subject to change at any time. 2 BARRETT GROWTH FUND The Portfolio Although we are pleased to see the Fund advance by over +18% over the past twelve months ended May 31, 2013, we are disappointed that the Fund did not make more progress.From a sector perspective, the Fund’s underweighting in healthcare and the overweighting in technology cost the Fund about 3 percentage points in performance.Also, cash balances averaged about 5 percent during the twelve month period dragging down returns by a percent and one half versus a fully invested S&P 500 Index.From a stock selection point of view, investments in both the consumer discretionary and industrial sectors detracted from returns.The stocks that had the largest negative impact on the Fund relative to the broad market during the year were Coach, Rovi, Devon, YUM Brands, and Teradata.Companies that had the strongest positive impact on performance included Visa, JPMorgan Chase, Google, Accenture, Costco, Ecolab, and Automatic Data Processing. We are enthusiastic about the prospects of the companies in the Fund.We are hopeful that the holdings in the Fund will increase their dividends at healthy rates going forward.Most of the companies in the Fund have sound balance sheets, which may allow them to repurchase stock in addition to increasing dividends. Thank you for your continued interest in the Fund. Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of May 31, 2013.These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility.These risks are magnified in emerging markets.The Fund may also invest in smaller and mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies.The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. 3 BARRETT GROWTH FUND The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. The Dow Jones Industrial Average is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the Nasdaq. The NASDAQ Composite is a market-capitalization weighted index of the more than 3,000 common equities listed on the Nasdaq stock exchange. An index is unmanaged.Investors cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 4 BARRETT GROWTH FUND Expense Example – May 31, 2013 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including:investment advisory fees; distribution and service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (December 1, 2012 – May 31, 2013). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value December 1, 2012 to December 1, 2012 May 31, 2013 May 31, 2013 Actual Barrett Growth Fund Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 BARRETT GROWTH FUND (Unaudited) This chart assumes an initial gross investment of $10,000 made on 12/31/01. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees or expenses. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. Average Annual Total Returns as of May 31, 2013 One Year Three Year Five Year Ten Year –●–Barrett Growth Fund 18.41% 10.32% 0.08% 3.97% ■ S&P 500® Index 27.28% 16.87% 5.43% 7.58% –w– Lipper Large-Cap Growth Funds Index 21.42% 14.57% 4.09% 6.55% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THEIR ORIGINAL COST. 6 BARRETT GROWTH FUND Schedule of Investments May 31, 2013 Shares Value COMMON STOCKS - 97.21% Amusement, Gambling, and Recreation Industries - 3.08% Walt Disney Co. $ Beverage and Tobacco Product Manufacturing - 1.00% Coca Cola Co. Broadcasting (except Internet) - 1.12% Comcast Corp. - Class A Chemical Manufacturing - 14.20% Bristol-Myers Squibb Co. Celgene Corp. (a) Ecolab, Inc. E.I. du Pont de Nemours & Co. Johnson & Johnson Mead Johnson Nutrition Co. Pfizer, Inc. Clothing and Clothing Accessories Stores - 1.46% Tiffany & Co. Computer and Electronic Product Manufacturing - 5.05% Apple, Inc. Cisco Systems, Inc. EMC Corp. (a) International Business Machines Corp. Couriers and Messengers - 2.40% United Parcel Service, Inc. - Class B Credit Intermediation and Related Activities - 7.68% American Express Co. Citigroup, Inc. JPMorgan Chase & Co. Visa, Inc. - Class A Data Processing, Hosting and Related Services - 4.31% Automatic Data Processing, Inc. Food Services and Drinking Places - 6.19% Dunkin’ Brands Group, Inc. McDonald’s Corp. Starbucks Corp. Yum! Brands, Inc. General Merchandise Stores - 3.44% Costco Wholesale Corp. Health and Personal Care Stores - 1.33% Walgreen Co. Insurance Carriers and Related Activities - 4.95% Berkshire Hathaway, Inc. (a) - Class B Verisk Analytics, Inc. (a) - Class A Machinery Manufacturing - 4.53% Donaldson Co., Inc. The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND Schedule of Investments (Cont’d) May 31, 2013 Shares Value Machinery Manufacturing - 4.53% (Continued) General Electric Co. $ Merchant Wholesalers, Nondurable Goods - 2.26% AmerisourceBergen Corp. Miscellaneous Manufacturing - 6.08% 3M Co. Stryker Corp. Oil and Gas Extraction - 3.96% Devon Energy Corp. Other Information Services - 5.17% Facebook, Inc. (a) - Class A Google, Inc. (a) - Class A Professional, Scientific, and Technical Services - 5.65% Accenture PLC (b) - Class A Tetra Tech, Inc. (a) Publishing Industries (except Internet) - 4.22% Intuit, Inc. Microsoft Corp. Oracle Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.51% BlackRock, Inc. Support Activities for Mining - 2.80% Schlumberger Ltd. (b) Transportation Equipment Manufacturing - 2.82% Johnson Controls, Inc. United Technologies Corp. Total Common Stocks Cost ($10,107,020) SHORT-TERM INVESTMENTS - 2.60% Money Market Fund - 2.60% Fidelity Institutional Government Portfolio - Class I, 0.010% (c) Total Short-Term Investments ` Cost ($372,130) Total Investments (Cost $10,479,150) - 99.81% Other Assets in Excess of Liabilities - 0.19% Total Net Assets - 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate at May 31, 2013. The accompanying notes are an integral part of these financial statements. 8 BARRETT GROWTH FUND Statement of Assets and Liabilities May 31, 2013 ASSETS Investments, at value (cost $10,479,150) $ Cash Dividends and interest receivable Receivable from Adviser Investment receivable Other assets Total assets LIABILITIES Payable for Fund shares redeemed Payable for distribution fees Payable to affiliates Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 9 BARRETT GROWTH FUND Statement of Operations For the Year Ended May 31, 2013 INVESTMENT INCOME Dividend income1 $ Interest income 72 Total investment income EXPENSES Advisory fees Administration fees Transfer agent fees and expenses Distribution fees Fund accounting fees Federal and state registration fees Legal fees Audit and tax fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Custody fees Other expenses Total expenses Less waivers and reimbursement by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets from operations $ 1 Net of $73 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 10 BARRETT GROWTH FUND Statements of Changes in Net Assets Year Ended Year Ended May 31, 2013 May 31, 2012 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) from investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net investment income ) — Net decrease in net assets resulting from distributions paid ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued to shareholders in payment of distributions declared — Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of these financial statements. 11 BARRETT GROWTH FUND Financial Highlights Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Year Ended Year Ended Year Ended May 31, 2013 May 31, 2012 May 31, 2011 NET ASSET VALUE Beginning of period $ $ $ OPERATIONS Net investment income (loss)2 ) Net realized and unrealized gains (losses) on securities ) Total from investment operations ) LESS DISTRIBUTIONS Distributions from net investment income ) — — NET ASSET VALUE End of period $ $ $ Total return5 % )% % Net assets at end of period (000s omitted) $ $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before expense reimbursement6 % % % After expense reimbursement6 % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before expense reimbursement6 )% )% )% After expense reimbursement6 % % )% Portfolio turnover rate5 37
